Citation Nr: 1236593	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for vision loss.  It is also on appeal from a September 2008 administrative decision that denied a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.

During an August 2012 video conference hearing before the undersigned Veterans Law Judge, the Veteran testified that he receives Social Security Administration disability benefits based on his loss of vision.  (Transcript at page 20.)  The claims file does not contain copies of any disability determinations from the Social Security Administration (SSA), or any corresponding medical or employment records.  Such records appear relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the August 2012 Board hearing, the Veteran also testified that he was evaluated as 100 percent disabled by the State of Indiana, based on his loss of vision, and also receives state disability benefits.  (Transcript at pages 20-21.)  The claims file does not contain copies of any disability determinations from the State of Indiana, or any corresponding medical or employment records.  Such records appear relevant to the Veteran's claim.  

During the August 2012 Board hearing, the Veteran also testified that he saw a doctor who was affiliated with his last employer, Chrysler.  He identified the doctor as Dr. Creboe in Kokomo, Indiana.  (Transcript at pages 21-22.)  A review of the claims file demonstrates that it does not contain any records from this doctor.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Finally, during the August 2012 Board hearing the Veteran testified that he had submitted a worker's compensation claim against Chrysler, when Chrysler terminated his employment due to his poor eyesight.  (Transcript at pages 17-19.)  The claims file does not contain copies of any worker's compensation determinations, or any corresponding medical or employment records.  Such records appear relevant to the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

2.  Contact the State of Indiana and request a copy of all determinations granting, denying or confirming an award of state disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

3.  Obtain a copy of all determinations associated with any claim for worker's compensation benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

4.  After obtaining any necessary authorization and identifying information from the Veteran, obtain all relevant medical records from Dr. Creboe.  

5.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


